  Case 1:17-cv-00957-AJN-BCM Document 139 Filed 04/15/20 Page 1 of 1



                                                                             Application GRANTED. No further extensions
                                                                             will be granted absent compelling
                                                                             circumstances. SO ORDERED.

Melissa C. Rodriguez                                    04/15/2020
Partner
+1.212.309.6394
melissa.rodriguez@morganlewis.com                                            _________________________________
                                                                             Barbara Moses, U.S.M.J.
                                                                             April 15, 2020
April 15, 2020


VIA ECF

Honorable Magistrate Judge Barbara Moses
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007


Re:      Julian et al. v. Metropolitan Life Insurance Co., No. 17-cv-00957 (AJN)(BCM)

Your Honor:

We represent Defendant Metropolitan Life Insurance Co. (“Defendant”) in the above-referenced
action. Pursuant to Rules 1(b) and 2(a) of Your Honor’s Individual Practices, Defendant writes this
letter-motion to respectfully request a two-week extension of time through May 1, 2020 to answer,
move, or otherwise respond to Plaintiffs’ Third Amended Complaint. Defendant seeks this
extension because both Defendant’s in-house counsel and outside counsel continue to be
inundated with COVID-19 related issues over the past few weeks and requires additional time to
provide a fulsome response to Plaintiffs’ new allegations in the Third Amended Complaint.
Defendant’s responsive pleading is currently due on April 17, 2020 per the Court’s March 31, 2020
Order. ECF 128. Defendant respectfully requests that the Court extend its time to respond to May
1, 2020. This is Defendant’s second request for an extension of time to the stipulated April 3,
2020 deadline to respond to the Third Amended Complaint. Counsel for Plaintiffs consents to this
request. If granted, this request for an extension of time will not affect any other scheduled dates
in this matter.

Thank You for your consideration.

                                                    Sincerely,


                                                    /s/ Melissa C. Rodriguez


                                                    Melissa C. Rodriguez




                                                   Morgan, Lewis & Bockius       LLP

                                                   101 Park Avenue
                                                   New York, NY 10178-0060               +1.212.309.6000
                                                   United States                         +1.212.309.6001
